On- Application nor Rehearing on the Motion to Dismiss Appeal.
Todd, J.
The motion to di smiss was upon the ground that the appellant had acquiesced in the judgment from which he had appealed. To establish such acquiescence, certain documents were sent up with the transcript and annexed thereto. We declined to consider such original evidence presented for the purpose stated, and with a view to enable the appellee to show that the proceedings, which said documents purported to evidence, and which were relied on to establish the acquiescence charged, had taken place, we remanded the case.
The appellant’s counsel, in his brief for a rehearing, admits, and for the first time, the facts that the proceedings purporting to be shown by the documents did take place, anfi asks us to consider this documentary evidence and pass upon the effect of the same.
*1276This admission supplies the proof, which it was the object of the remanding of the case to procure. Our former decree is, therefore, set aside, and the appeal reinstated as standing on the motion to dismiss, which will be ¡again considered with reference to the admission made as stated, and the effect of the facts admitted, determined.